Citation Nr: 0207207	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  01-07 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for hypertensive 
cardiovascular disease with hypertension, currently rated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased evaluation in excess of 60 percent for 
hypertensive cardiovascular disease with hypertension.

At a February 2002 Travel Board hearing, the veteran 
indicated that he desired to claim entitlement to service 
connection for chronic depression secondary to his service-
connected hypertensive cardiovascular disease with 
hypertension.  As this issue has not been adjudicated, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's service-connected cardiovascular disease is 
manifested by left ventricular dysfunction with an ejection 
fraction of no less than 45 percent; stress tested workloads 
not less than of 3 to 5 METs (metabolic equivalents); and a 
history of episodes of acute, but not chronic, congestive 
heart failure.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 60 percent 
for hypertensive cardiovascular disease with hypertension 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7007 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The file indicates that correspondence dated in March 2001 
has provided the veteran with express notice of the VCAA.  
This notice includes an explanation of how VA will assist in 
obtaining necessary information and evidence.  In May 2001, 
the RO sent the veteran a statement of the case, which 
included references to the laws and regulations and an 
explanation of the specific application of the laws and 
regulations in the veteran's case.  Thus, the veteran has 
been made aware of the information and evidence necessary to 
substantiate his claim and has been provided opportunities to 
submit such evidence.  VA has also conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim.  The veteran has also been provided 
with VA medical examinations in connection with his claim.  
Finally, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
 
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran's service-connected hypertensive cardiovascular 
disease with hypertension is currently rated as 60 percent 
disabling under the criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7007.  A 60 percent rating is warranted when the 
objective medical evidence demonstrates more than one episode 
of acute congestive heart failure in the past year, or; 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.

The next rating above 60 percent is 100 percent.  The 
criteria for a 100 percent rating requires demonstration of 
chronic congestive heart failure, or; a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104 
Note (2) (2001).

The veteran reopened his claim for an increased rating for 
cardiovascular disease in April 1998.  Current VA medical 
records as they pertain to his claim and to the 
aforementioned rating criteria show that he was diagnosed 
with acute, but not chronic congestive heart failure when he 
was hospitalized in January 1998 and February 1998.  

VA cardiovascular examination in June 1998 shows that the 
veteran was assessed with a left ventricular ejection 
fraction of 55 percent (based on documentation of two 
hospitalizations for acute congestive heart failure in 1998) 
and a workload of 3 to 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope.

VA examination in March 1999 shows that the veteran was 
diagnosed with hypertensive cardiomyopathy with a workload of 
5 to 6 METs.  He was assessed with a left ventricular 
ejection fraction of 45 to 50 percent.

An echocardiography study conducted in April 1999 shows that 
the veteran was assessed with a left ventricular ejection 
fraction of 45 percent.

Heart examination in December 2000 shows that the veteran was 
diagnosed with hypertensive cardiovascular disease with 
hypertension, congestive heart failure, and  a workload of 5 
to 7 METs.  At the time, he was assessed with a left 
ventricular ejection fraction of 55 percent.

At a December 2002 hearing before the undersigned Board 
Member, the veteran testified that he experienced shortness 
of breath and chest pain when performing light physical 
exertion and needed to rest after walking every 20 feet on 
level ground or after climbing up 3 - 4 steps on a staircase.  
He was unable to perform any work, including household 
chores, due to his cardiovascular disease and required an 
extensive pharmacological regimen to control his heart 
disease.  He was on nitroglycerin for chest pain and needed 
to use it 7 or 8 times in the past six months.   He also 
reported that he experienced poor circulation of blood in his 
lower extremities which resulted in cold, swollen feet which 
was a grey-purple color.   He reported that the Social 
Security Administration deemed him to be disabled on account 
of cardiomyopathy and a history of stroke.

Applying the applicable rating criteria to the aforementioned 
evidence, we find no basis to allow for a rating higher than 
the 60 percent rating currently assigned.  Though episodes of 
acute congestive heart failure are shown in the veteran's 
medical records, the evidence does not show the requisite 
diagnosis of chronic congestive heart failure to warrant 
assignment of a 100 percent rating.  Similarly, the evidence 
shows that his lowest level of workload was 3 to 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope.  
However, this does not approach the workload level of 3 METs 
or less.  Lastly, his left ventricular ejection fraction is 
not shown to have ever been lower than 45 percent.  While the 
veteran has presented oral testimony addressing the severity 
of his symptoms, we note that his testimony is useful only 
for demonstrating his subjective perceptions of his 
cardiovascular disease.  As is explained in 38 C.F.R. 
§ 4.104, a MET is a quantified assessment by a medical 
professional of the ability to engage in energy consuming 
activity, and the record here includes current findings 
stated in METS.  As such, we find that the constellation of 
cardiovascular symptomatology presented in the objective 
evidence more closely approximates the criteria for a 60 
percent evaluation under Diagnostic Code 7007.  (See 38 
C.F.R. § 4.7 (2001).)  His appeal for an increased rating in 
excess of 60 percent for hypertensive cardiovascular disease 
with hypertension must therefore be denied.  Because the 
evidence in this case is not approximately balanced with 
regard to the merits of the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The evidence does not currently present an exceptional or 
unusual disability picture due to cardiovascular disease, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to take 
the veteran's claim outside of the application of the regular 
standards of the rating schedule.  We are therefore not 
presently required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2001) to the merits of this current appeal.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).


ORDER

The claim for an increased evaluation in excess of 60 percent 
for hypertensive cardiovascular disease with hypertension is 
denied.


REMAND

Entitlement to a total rating for individual unemployability 
due to service-connected disability (TDIU).

The veteran filed a claim for a TDIU in October 2000.  A May 
2001 RO rating decision addressed the issue and denied the 
claim.  Notice of that decision was sent to the veteran in 
correspondence dated in May 2001.  Thereafter, in February 
2002, the veteran's representative filed a VA 1-646 Form.  In 
this correspondence, the representative addressed the 
veteran's appeal for an increased rating for cardiovascular 
disease and also the issue of entitlement to a TDIU, followed 
by language which stated:

"The appellant is in disagreement with the 
decisions by the Agency of Original Jurisdiction 
to deny her (sic) claim on the issues set forth 
above."

This statement is clearly a Notice of Disagreement from the 
veteran addressing the RO's denial of his TDIU claim in May 
2001, and it was received within a year from the date he was 
notified of the denial, in February 2002.  (See 38 C.F.R. 
§ 20.201 (2001); Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002).  A review of the record, however, does not 
indicate that a Statement of The Case addressing this 
specific issue was furnished thereafter by the RO to the 
veteran in response to his timely Notice of Disagreement. 

The filing of a Notice of Disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408- 410 
(1995).  Under these circumstances, the claim for a TDIU 
remains pending since the date on which it was filed in 
October 2000.  The RO must furnish the veteran with a 
Statement of the Case as to this issue.  Therefore, under the 
Court's jurisprudence, the Board is obligated to remand this 
issue.  See Godfrey, supra; see also Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action: 

The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, as to the issue of 
entitlement to a total rating for 
individual unemployability due to 
service-connected disability.  The 
veteran and his representative should be 
provided with copies of the Statement of 
the Case and advised of the time period 
in which to perfect an appeal. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

